Case 8:19-cv-02150-WFJ-TGW Document 1 Filed 08/28/19 Page 1 of 11 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

PATRICIA KENNEDY, Individually,          :
                                         :
            Plaintiff,                   :
                                         :
v.                                       :             Case No.
                                         :
KMM ENTERPRISES, INC., & JOSEPH F.       :
MIRANDA,                                 :
                                         :
            Defendants.                  :
_______________________________________/ :
                                         :
                                         :

                                         COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendants,

KMM ENTERPRISES, INC., & JOSEPH F. MIRANDA, (sometimes referred to, collectively, as

“Defendants”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a Florida resident, lives in Broward and Pasco Counties, is sui juris,

               and qualifies as an individual with disabilities as defined by the ADA. Plaintiff is

               unable to engage in the major life activity of walking and has limited use of her

               hands. Instead, Plaintiff is bound to ambulate in a wheelchair. Ms. Kennedy’s

               access to the Defendants’ property or to the full and equal enjoyment of the

               goods, services, facilities, privileges, advantages and accommodations offered

               therein was restricted or limited because of her disabilities, and will be restricted
Case 8:19-cv-02150-WFJ-TGW Document 1 Filed 08/28/19 Page 2 of 11 PageID 2




          or limited in the future unless and until the Defendants are compelled to remove

          the barriers to access and remedy all ADA violations which exist at its property

          including those set forth in this complaint.

2.        Defendants own, lease, lease to, or operate a place of public accommodation as

          defined by the ADA and the regulations implementing the ADA, 28 CFR

          36.201(a) and 36.104. The place of public accommodation that the Defendants

          own, operate, lease or lease to is known as a Hampton Inn, and is located in the

          County of Polk.

3.        Venue is properly located in the Middle District of Florida because venue lies in

          the judicial district of the property situs. The Defendants’ property is located in

          and does business within this judicial district.

4.        Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

          original jurisdiction over actions which arise from the Defendants’ violations of

          Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See

          also 28 U.S.C. § 2201 and § 2202.

5.        As the owners, lessors, lessees, or operators of the subject premises, Defendants

          are required to comply with the ADA. To the extent the property, or portions

          thereof, existed prior to January 26, 1993 ("pre-existing facility"), the owner,

          lessor, lessee, or operator has been under a continuing obligation to remove

          architectural barriers at that property whose removal was readily achievable, as

          required by 42 U.S.C. Section 12182. To the extent that the property, or portions

          thereof, were constructed prior to January 26, 1993 ("newly constructed facility"),
Case 8:19-cv-02150-WFJ-TGW Document 1 Filed 08/28/19 Page 3 of 11 PageID 3




          the owner, lessor, lessee, or operator was under an obligation to design and

          construct such facilities such that they are readily accessible to and usable by

          individuals with disabilities, as required by 42 U.S.C. Section 12183. To the

          extent that the facility, or portions thereof, were altered in a manner that affects or

          could affect its usability ("altered facility"), the owner, lessor, lessee, or operator

          was under an obligation to make such alterations in such a manner that, to the

          maximum extent feasible, the altered portions are readily accessible to and usable

          by persons with disabilities.

6.        Pursuant to 28 C.F.R. part 36.404, all newly constructed facilities were required

          to comply with the Standards For New Construction And Alterations, set forth in

          Appendix A to 28 C.F.R. part 36 ("ADAAG"). Pursuant to 28 C.F.R. part 36.404,

          all altered facilities were required to comply with the ADAAG to the maximum

          extent feasible. Pursuant to 28 C.F.R. part 36.304, all measures taken to comply

          with barrier removal requirements of 42 U.S.C. Section 12182 must also comply

          with the ADAAG to the maximum extent feasible. Failure to comply with these

          requirements constitutes a violation of the ADA.

7.        A preliminary inspection of the Hampton Inn at 22900 US Hwy 27, Lake Wales,

          Polk County, Florida has shown that violations exist. These violations include,

          but are not limited to:
Case 8:19-cv-02150-WFJ-TGW Document 1 Filed 08/28/19 Page 4 of 11 PageID 4




          GENERAL

          1. Defendants fails to adhere to a policy, practice and procedure to ensure that all

             goods, services and facilities are readily accessible to and usable by the

             disabled.

          2. Defendants fails to maintain its features to ensure that they are readily

             accessible and usable by the disabled.

          PARKING/EXTERIOR

          3. The curb ramps that service the disabled parking spaces east side of building

             (south of lobby entrance) are non-compliant as they cause the cross-slope of

             the sidewalk (accessible route) to exceed max 1:48 (2.1%) cross-slope. 2010

             ADAAG violation: 402, 406.

          4. The sidewalk (accessible route) east side of building (south of lobby entrance)

             is non-compliant as the cross-slopes exceed max 1:48 (2.1%). 2010 ADAAG

             violation: 402.

          5. The disabled parking spaces east side of building (south of lobby entrance) are

             non-compliant as the slope of the spaces exceeds max 1:48 (2.1%) slope (in

             all directions). 2010 ADAAG violation: 502.

          6. The curb ramp that services the disabled parking spaces west side of building

             is non-compliant as the slope exceeds max 1:12 (8.33%). 2010 ADAAG

             violation: 406.

          7. The sidewalk (accessible route) west side of building, between curb ramp that

             services the disabled parking spaces, and ramp entrance (that services the west
Case 8:19-cv-02150-WFJ-TGW Document 1 Filed 08/28/19 Page 5 of 11 PageID 5




             door to building) is non-compliant as the cross-slopes exceed max 1:48 (2.1%)

             cross-slope. 2010 ADAAG violation: 402.

          8. The bottom landing at entrance of ramp west side of building that services the

             west door is non-compliant as the cross-slope exceeds max 1:48 (2.1%) slope.

             In addition, the landscaping is encroaching onto the required maneuvering

             space. 2010 ADAAG violation: 305, 405.

          9. The ramp west side of building that services the west door is non-compliant as

             the handrails are not on both sides of ramp. In addition, current rail does not

             have the required extension. 2010 ADAAG violation: 405, 505.

          10. The current informational or directional signage that directs persons with

             disabilities to the locations of the accessible entrances, accessible routes or

             amenities are non-compliant. 2010 ADAAG violation: 206, 207, 216, 703.

          11. The maneuvering space on the exterior of the south door to building (that

             services pool) is non-compliant as the slope exceeds max 1:48 (2.1%) for a

             depth of 60 inches (front approach). 2010 ADAAG violation: 404.

          12. The sidewalk (accessible route) south side of building (that connects the

             south door to building with pool entrance) is non-compliant as the slope of

             sidewalk exceeds max 1:20 (5%) slope. 2010 ADAAG violation: 402.

          POOL

          13. The accessible access to the pool is non-compliant as there is no pool lift.

             2010 ADAAG violation: 242, 1009.
Case 8:19-cv-02150-WFJ-TGW Document 1 Filed 08/28/19 Page 6 of 11 PageID 6




          14. The pool shower is non-compliant as the showerhead exceeds max 48 inches

             above floor. 2010 ADAAG violation: 308, 309, 608.

          LOBBY & BREAKFAST ROOM

          15. The hotel does not display the required signage at front desk that informs

             persons with disabilities as to the availability of the required assistive devices

             and TTY terminal. 2010 ADAAG violation: 703, 706.

          16. The tables in lobby (breakfast room) are non-compliant as a minimum of 5%

             of the tables (seating) is not accessible. 2010 ADAAG violation: 226, 902.

          MEN’S LOBBY RESTROOM

          17. The men’s lobby restroom door is non-compliant as the pull force on the door

             exceeds max 5 lbs. of pull force. 2010 ADAAG violation: 404.

          18. The side grab bar is non-compliant as the grab bar does not extend minimum

             54 inches from rear wall. 2010 ADAAG violation: 604.

          19. The mirror is non-compliant as the height of the mirror exceeds max 40 inches

             above floor from bottom reflective edge. 2010 ADAAG violation: 604.

          20. The toilet paper dispenser is not compliant as it is not max 7 to 9 inches from

             front rim of toilet. 2010 ADAAG violation: 604.

8.        Plaintiff has visited the property which forms the basis of this lawsuit on July 5,

          2019 and July 6, 2019, and plans to return to the property in the near future to

          avail herself of the goods and services offered to the public at the property, and to

          determine whether the property has been made ADA compliant. The Plaintiff has
Case 8:19-cv-02150-WFJ-TGW Document 1 Filed 08/28/19 Page 7 of 11 PageID 7




          encountered barriers at the subject property which discriminate against her on the

          basis of her disability.

9.        In the alternative, Plaintiff is an advocate of the rights of similarly situated

          disabled persons and is a "tester" for the purpose of asserting her civil rights and

          monitoring, ensuring, and determining whether places of public accommodation

          are in compliance with the ADA.

10.       The violations present at Defendants’ facility, create a hazard to Plaintiff's safety.

11.       Plaintiff is continuously aware of the violations at Defendants’ facility and is

          aware that it would be a futile gesture to return to the property as long as those

          violations exist unless she is willing to suffer additional discrimination.

12.       The violations present at Defendants’ facility infringe Plaintiff's right to travel

          free of discrimination. Plaintiff has suffered, and continues to suffer, frustration

          and humiliation as the result of the discriminatory conditions present at

          Defendants’ facility. By continuing to operate a place of public accommodation

          with discriminatory conditions, Defendants contribute to Plaintiff's sense of

          isolation and segregation and deprives Plaintiff the full and equal enjoyment of

          the goods, services, facilities, privileges and/or accommodations available to the

          general public. By encountering the discriminatory conditions at Defendants

          facility, and knowing that it would be a futile gesture to return unless she is

          willing to endure additional discrimination, Plaintiff is deprived of the meaningful

          choice of freely visiting the same accommodations readily available to the general

          public and is deterred and discouraged from additional travel. By maintaining a
Case 8:19-cv-02150-WFJ-TGW Document 1 Filed 08/28/19 Page 8 of 11 PageID 8




          public accommodation with violations, Defendants deprive plaintiff the equality

          of opportunity offered to the general public.

13.       Plaintiff has suffered and will continue to suffer direct and indirect injury as a

          result of the Defendants’ discrimination until the Defendants are compelled to

          comply with the requirements of the ADA.

14.       Plaintiff has a realistic, credible, existing and continuing threat of discrimination

          from the Defendants’ non-compliance with the ADA with respect to this property

          as described but not necessarily limited to the allegations in paragraph 7 of this

          Complaint. Plaintiff has reasonable grounds to believe that she will continue to

          be subjected to discrimination in violation of the ADA by the Defendants.

          Plaintiff desires to visit the Hampton Inn not only to avail herself of the goods and

          services available at the property but to assure herself that this property is in

          compliance with the ADA so that she and others similarly situated will have full

          and equal enjoyment of the property without fear of discrimination.

15.       The Defendants have discriminated against the Plaintiff by denying her access to,

          and full and equal enjoyment of, the goods, services, facilities, privileges,

          advantages and/or accommodations of the subject property, as prohibited by 42

          U.S.C. § 12182 et seq.

16.       The discriminatory violations described in paragraph 7 are not an exclusive list of

          the Defendants’ ADA violations.         Plaintiff requires the inspection of the

          Defendants’ place of public accommodation in order to photograph and measure

          all of the discriminatory acts violating the ADA and all of the barriers to access.
Case 8:19-cv-02150-WFJ-TGW Document 1 Filed 08/28/19 Page 9 of 11 PageID 9




          The Plaintiff, and all other individuals similarly situated, have been denied access

          to, and have been denied the benefits of services, programs and activities of the

          Defendants’ buildings and its facilities, and have otherwise been discriminated

          against and damaged by the Defendants because of the Defendants’ ADA

          violations, as set forth above. The Plaintiff and all others similarly situated will

          continue to suffer such discrimination, injury and damage without the immediate

          relief provided by the ADA as requested herein.          In order to remedy this

          discriminatory situation, the Plaintiff requires an inspection of the Defendants’

          place of public accommodation in order to determine all of the areas of non-

          compliance with the Americans with Disabilities Act.

17.       Defendants have discriminated against the Plaintiff by denying her access to full

          and equal enjoyment of the goods, services, facilities, privileges, advantages

          and/or accommodations of its place of public accommodation or commercial

          facility in violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.

          Furthermore, the Defendants continue to discriminate against the Plaintiff, and all

          those similarly situated by failing to make reasonable modifications in policies,

          practices or procedures, when such modifications are necessary to afford all

          offered goods, services, facilities, privileges, advantages or accommodations to

          individuals with disabilities; and by failing to take such efforts that may be

          necessary to ensure that no individual with a disability is excluded, denied

          services, segregated or otherwise treated differently than other individuals

          because of the absence of auxiliary aids and services.
Case 8:19-cv-02150-WFJ-TGW Document 1 Filed 08/28/19 Page 10 of 11 PageID 10




18.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

             Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

             fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. §

             12205 and 28 CFR 36.505.

19.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

             Plaintiff Injunctive Relief, including an order to require the Defendants to alter

             the Hampton Inn to make those facilities readily accessible and useable to the

             Plaintiff and all other persons with disabilities as defined by the ADA; or by

             closing the facility until such time as the Defendants cure their violations of the

             ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendants at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq..

      b.     Injunctive relief against the Defendants including an order to make all readily

             achievable alterations to the facility; or to make such facility readily accessible to

             and usable by individuals with disabilities to the extent required by the ADA; and

             to require the Defendants to make reasonable modifications in policies, practices

             or procedures, when such modifications are necessary to afford all offered goods,

             services, facilities, privileges, advantages or accommodations to individuals with

             disabilities; and by failing to take such stops that may be necessary to ensure that

             no individual with a disability is excluded, denied services, segregated or
Case 8:19-cv-02150-WFJ-TGW Document 1 Filed 08/28/19 Page 11 of 11 PageID 11




            otherwise treated differently than other individuals because of the absence of

            auxiliary aids and services.

      c.    An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C. §

            12205.

      d.    The Court issue all remedies available under 42 U.S.C. Sections 12188 and

            2000a-3(a) including but not limited to preventive relief, permanent or temporary

            injunction, restraining order, or other order, as the Court deems just and proper."

      e.    Such other relief as the Court deems just and proper, and/or is allowable under

            Title III of the Americans with Disabilities Act.

                     Respectfully Submitted,


                                           PHILIP MICHAEL CULLEN, III
                                           Attorney-at-Law --Chartered
                                           621 South Federal Highway, Suite Four
                                           Fort Lauderdale, Florida 33301
                                           954-462-0600
                                           fax 954-462-1717
                                           CULLENIII@aol.com
                                           Florida Bar. Id. No. 167853

                                           By:/s/ Philip Michael Cullen, III,
